EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s representative Michael Ramon on 03 Feb 2022.

Claims 1 and 8 have been amended as follows:
In reference to claim 1, the claim should now read: 
“A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
providing first programming code that can be edited at a remote server to generate an edited first programming code that defines a first set of customizations for a first customized checkout button, the first set of customizations causing a first portion of a first aspect of style of the first customized checkout button to match a second aspect of style for a webpage hosted by the remote server, wherein the edited first programming code can be used as part of the webpage that is hosted by the remote server, the edited first programming code executable by a user device when accessing the webpage to cause the user device to send one or more API calls to the system that is separate from the remote server that hosts the webpage;
receiving the one or more API calls and one or more identification tokens from the user device, wherein the one or more API calls include webpage instructions 
in response to receiving the one or more API calls and the one or more identification tokens, determining that the webpage is registered, by comparing the one or more identification tokens with tokens in a token database, and obtaining an account balance for a user account associated with the user device and sending second programming code to the user device that enables a first iframe containing the first customized checkout button, including both the first and second set of customizations, to be generated in response to being executed by the user device, the first iframe and the first customized checkout button being hosted and controlled by the system and being displayed as part of the webpage, 
wherein one of a plurality of checkout processes is associated with a particular payment method, and wherein the particular payment method is selected based on both the account balance for the user account and user device information, 
wherein the first customized checkout button is personalized based on user-identifying information, and 
wherein a use of the particular payment method for a purchase and at least one customization of the second set of customizations for the first customized checkout button is determined based both on the account balance and prior to receiving a user input that initiates a checkout process at the user device;

in response to receiving the user input, communicating one or more commands to the user device via the first iframe to cause the user device to generate a second iframe, the second iframe being hosted by the system.” 

In reference to claim 8, the claim should now read: 
“A method, comprising:
providing, by a service provider system, webpage source code that can be edited at a remote server to generate an edited webpage source code that defines a first set of customizations for a customized checkout button, the first set of customizations causing a first portion of a first aspect of style of the customized checkout button to match a second aspect of style for a webpage hosted by the remote server, wherein the edited webpage source code is configured for use as part of the webpage that is hosted by the remote server that is separate from the service provider system and executable by a user device when accessing the webpage that enables the user device to send one or more API calls to the service provider system;
receiving, by the service provider system, the one or more API calls and one or more identification tokens from the user device, wherein the one or more API calls include webpage instructions including a second set of customizations for the customized checkout button, the second set of customizations causing a second portion of the first aspect of style of the customized checkout button to match the second aspect of style for the webpage hosted by the remote server, and wherein the one or more identification tokens distinguish the user device and the webpage from other user devices and webpages;

wherein one of a plurality of checkout processes is associated with a particular payment method, and wherein the particular payment method is selected based on both the account balance for the user account and user device information, 
wherein the customized checkout button is personalized to include at least one of a user image, a user name, or the account balance for the user account, and 
wherein at least one customization of the second set of customizations for the customized checkout button and the particular payment method are determined based both on the account balance and prior to receiving a user input that initiates a checkout process at the user device through the parent iframe;
receiving, by the service provider system, the user input at the user device through the parent iframe, the user input including a selection of the customized checkout button to initiate the one of the plurality of checkout processes using the particular payment method; and
” 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The examiner has carefully considered the independent claims 1, 8, and 15. The prior art of record, alone or in combination, does not teach or fairly suggest the following limitations in the amended claims 1, 8, and 15:

“providing first programming code that can be edited at a remote server to generate an edited first programming code that defines a first set of customizations for a first customized checkout button, the first set of customizations causing a first portion of a first aspect of style of the first customized checkout button to match a second aspect of style for a webpage hosted by the remote server, wherein the edited first programming code can be used as part of the webpage that is hosted by the remote server, the edited first programming code executable by a user device when accessing the webpage to cause the user device to send one or more API calls to the system that is separate from the remote server that hosts the webpage;
receiving the one or more API calls and one or more identification tokens from the user device, wherein the one or more API calls include webpage instructions including a second set of customizations for the first customized checkout button, the second set of customizations causing a second portion of the first aspect of style of the first customized checkout button to match the second aspect of style for the webpage 
in response to receiving the one or more API calls and the one or more identification tokens, determining that the webpage is registered, by comparing the one or more identification tokens with tokens in a token database, and obtaining an account balance for a user account associated with the user device and sending second programming code to the user device that enables a first iframe containing the first customized checkout button, including both the first and second set of customizations, to be generated in response to being executed by the user device, the first iframe and the first customized checkout button being hosted and controlled by the system and being displayed as part of the webpage, 
wherein one of a plurality of checkout processes is associated with a particular payment method, and wherein the particular payment method is selected based on both the account balance for the user account and user device information, 
wherein the first customized checkout button is personalized based on user-identifying information, and 
wherein a use of the particular payment method for a purchase and at least one customization of the second set of customizations for the first customized checkout button is determined based both on the account balance and prior to receiving a user input that initiates a checkout process at the user device”

These limitations, in specific combinations as recited in the independent claims 1, 8, and 15, define the patentability of the claims.
The dependent claims are allowed based on the same rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/TADESSE HAILU/Primary Examiner, Art Unit 2173